PER CURIAM:
Martha Gray appeals the district court’s order denying her motion for reconsideration of its grant of summary judgment in favor of her employer in her employment discrimination action brought under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Gray v. Richmond Pub. Sch., No. 3:04-cv-00692-REP (E.D.Va. Dec. 17, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.